                                  Case 2:20-cv-05776-VAP-PD Document 13 Filed 08/19/20 Page 1 of 5 Page ID #:186




                                  1                                 UNITED STATES DISTRICT COURT
                                  2                                CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Shake Satamian,
                                  6                        Plaintiff,             2:20-cv-5776-VAP-PDx
                                  7                        v.
                                                                                        Order DENYING Plaintiff’s
                                  8       Costco Wholesale Corp.,                       Motion to Remand (Dkt. 8)
                                  9                        Defendant
                                 10
Central District of California
United States District Court




                                 11
                                 12       Before the Court is Plaintiff Shake Satamian’s (“Plaintiff”) Motion to
                                 13   Remand, filed July 24, 2020. (“Motion,” Dkt. 8). Costco Wholesale
                                 14   Corporation opposed the Motion on August 10, 2020. (Dkt. 12). To date,
                                 15   Plaintiff has not filed a Reply.
                                 16
                                 17       After considering all papers filed in support of, and in opposition to, the
                                 18   Motion, the Court deems this matter appropriate for resolution without a
                                 19   hearing pursuant to Local Rule 7-15. The Court DENIES the Motion.
                                 20
                                 21                                     I. BACKGROUND
                                 22       On April 23, 2020, Plaintiff commenced an action in Los Angeles
                                 23   Superior Court against Defendant Costco Wholesale Corporation
                                 24   (“Defendant”) for personal injury suffered at the Costco Wholesale store
                                 25   located at 6100 Sepulveda Blvd., Los Angeles, CA 91411 (the “Subject
                                 26   Premises”). Plaintiff states that, while “visit[ing] premises owned,

                                                                              1
                                  Case 2:20-cv-05776-VAP-PD Document 13 Filed 08/19/20 Page 2 of 5 Page ID #:187




                                  1   possessed, leased, or otherwise controlled by defendants, . . . she slipped
                                  2   and fell in water and condiments[.]” (Dkt. 1-1 at 5). She states, further, that
                                  3   “[t]here was no warned [sic] of the presence of this hazard for those visiting
                                  4   said premises” and that “[t]he aforesaid negligence of defendants, and each
                                  5   of them, proximately caused the damage to the plaintiff stated herein.” (Id.).
                                  6   In her Complaint, Plaintiff alleged general negligence, premises liability and
                                  7   listed as damages wage loss, loss of use of property, hospital and medical
                                  8   expenses, general damage, property damage, loss of earning capacity, and
                                  9   emotional distress. (Dkt. 1-1 at 5). Defendant answered the complaint in
                                 10   state court, (Dkt. 1-2), then removed the action on June 29, 2020. (Dkt. 1).
Central District of California
United States District Court




                                 11
                                 12       Defendant is a citizen of Washington, (Dkt. 12 at 1), and Plaintiff is a
                                 13   California citizen, (Dkt. 8-1 at 2). Plaintiff concedes that diversity of
                                 14   citizenship exists between the parties, and the amount in controversy
                                 15   exceeds $75,000. (Dkt. 8-1 at 3). Thus, Plaintiff does not contest the
                                 16   existence of diversity jurisdiction. Rather, Plaintiff argues that Defendant’s
                                 17   removal of the action was improper because it was not timely. (Dkt. 8-1 at
                                 18   1-2). Defendant, in turn, argues that removal is proper because the “Notice
                                 19   of Removal was [filed] [sic] within 30 days of learning through discovery that
                                 20   the action [was] removable.” (Dkt. 12 at 2).
                                 21
                                 22                             II.    LEGAL STANDARD
                                 23       Removal jurisdiction is governed by statute. See 28 U.S.C. §§ 1441 et
                                 24   seq.; Libhart v. Santa Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir. 1979)
                                 25   (“The removal jurisdiction of the federal courts is derived entirely from the
                                 26   statutory authorization of Congress” (citations omitted)). Defendants may

                                                                              2
                                  Case 2:20-cv-05776-VAP-PD Document 13 Filed 08/19/20 Page 3 of 5 Page ID #:188




                                  1   remove a case to a federal court when a case originally filed in state court
                                  2   presents a federal question or is between citizens of different states. See
                                  3   28 U.S.C. §§ 1441(a)-(b), 1446, 1453. Only those state court actions that
                                  4   originally could have been filed in federal court may be removed. 28 U.S.C.
                                  5   § 1441(a); Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).
                                  6
                                  7         The time limit for removal is set forth in 28 U.S.C. § 1446(b), which
                                  8   provides two thirty-day windows during which a case may be removed to a
                                  9   federal district court within: (1) thirty days “after the receipt by the defendant,
                                 10   through service or otherwise, of a copy of the initial pleading setting forth the
Central District of California
United States District Court




                                 11   claim for relief which such action or proceeding is based thirty days after a
                                 12   defendant receives the initial pleading”; or (2) thirty days after the defendant
                                 13   receives an “amended pleading, motion, order, or other paper from which it
                                 14   may first be ascertained that the case is . . . or has become removable.” 28
                                 15   U.S.C. § 1446 (b)(3); Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 694
                                 16   (9th Cir. 2005).
                                 17
                                 18         The removal statute is construed strictly against removal. Ethridge v.
                                 19   Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988). The strong
                                 20   presumption against removal ensures that “the defendant always has the
                                 21   burden of establishing that removal is proper.” Gaus v. Miles, Inc., 980 F.2d
                                 22   564, 566 (9th Cir. 1992) (citing Nishimoto v. Federman-Bachrach & Assocs.,
                                 23   903 F.2d 709, 712 n.3 (9th Cir. 1990)). Federal jurisdiction “must be
                                 24   rejected if there is any doubt as to the right of removal in the first instance.”
                                 25   Id.
                                 26

                                                                               3
                                  Case 2:20-cv-05776-VAP-PD Document 13 Filed 08/19/20 Page 4 of 5 Page ID #:189




                                  1                                 III.   DISCUSSION
                                  2       Plaintiff argues that remand is warranted here because Defendant’s
                                  3   removal was untimely. Specifically, Plaintiff argues that the thirty-day clock
                                  4   started on March 17, 2020, when Plaintiff’s attorney sent a demand letter to
                                  5   Defendant’s representative. (Dkt. 8-1 at 2). Plaintiff’s position is clearly
                                  6   barred by Ninth Circuit precedent. The Ninth Circuit has held that “other
                                  7   paper,” for the purposes of the removal statute, “does not include any
                                  8   document received prior to receipt of the initial pleading.” Carvalho v.
                                  9   Equifax Info. Servs., LLC, 629 F.3d 876, 886 (9th Cir. 2010). Thus, although
                                 10   “a demand letter sent during the course of the state court action can
Central District of California
United States District Court




                                 11   constitute “other paper” within the meaning of section 1446(b) if it reflects a
                                 12   reasonable estimate of the plaintiff's claim,” where, as here, a “demand
                                 13   letter [is] sent to [a defendant] several months before [a plaintiff] even file[s]
                                 14   her complaint,” that pre-litigation demands cannot serve as basis for putting
                                 15   a party on notice as to the amount in controversy. Id. at 885. Thus, the 30-
                                 16   day removal window cannot have started when Plaintiff sent the demand
                                 17   letter.
                                 18
                                 19       Defendant, in turn, argues that it did not learn of the basis for federal
                                 20   jurisdiction until June 15, 2020, when Plaintiff’s counsel returned discovery
                                 21   responses. (Dkt. 12-1 at 3-4). In its Complaint, Plaintiff did not include
                                 22   citizenship information or the amount in controversy. (Dkt. 1-1). Thus, the
                                 23   first time Defendant learned of the basis for diversity jurisdiction since the
                                 24   inception of this case was when Plaintiff returned discovery responses.
                                 25   (Dkt. 1-5). These responses were executed on June 10, 2020, (Dkt. 1-5 at
                                 26   25), and served on June 15, 2020, (Dkt. 12-1 at 8). Defendant removed the

                                                                               4
                                  Case 2:20-cv-05776-VAP-PD Document 13 Filed 08/19/20 Page 5 of 5 Page ID #:190




                                  1   action on June 29, 2020, well within the 30-day window. The Court
                                  2   therefore concludes that removal was timely.
                                  3
                                  4                              IV.   CONCLUSION
                                  5      The Court accordingly DENIES the Motion to Remand.
                                  6
                                  7   IT IS SO ORDERED.
                                  8
                                  9
                                         Dated:     8/19/20
                                 10                                                       Virginia A. Phillips
Central District of California
United States District Court




                                 11                                                  United States District Judge

                                 12
                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                           5
